TYSON, C. J.-
For the purpose in -hand the facts .averred in the bill may be stated to be these: Complainant became indebted to the respondent on the 6th day of January, 1902, in the sum of $105.11, which was secured by mortgage, maturing the 15th day of October of that year, upon the lands here sought to be redeemed, upon which he paid the sum of $50. In January, 1903, he had an accounting with the respondent of this mortgage indebtedness, and there was ascertained to be due the respondent the sum of $66.66. To secure this amount he executed a mortgage upon those lands, due and payable the 15th day of the following October. On the day of the-maturity of the mortgage, complainant, not béing able to pay the debt secured by it, gave up the possession of the lands and notified the respondent thereof. On the 27th day of February, 1904, the respondent, under the power of sale contained in the mortgage, foreclosed it, and at said sale became the purchaser of the lands “at and for the recited sum of $150,” executing a deed to himself “for said consideration of $150,” and went into possession of the lands, and still holds the possession of them. Before the filing of the bill complainant tendered to 'the respondent the $66.66, with interest thereon to date of foreclosure, which is averred to be all that was due' upon said mortgage debt, together with 10 per cent, pér annum thereon and the expenses of foreclosure, aggregating the sum of $85, which sum was pad'into the register of the court upon the filing of the bill, which filing was within two years after the foreclosure sale. It *167is also averred that the complainant, upon the tender of the $85, to respondent proffered to pay any other sum necessary to a redemption of the land; but the respondent refused to tell him the amount it would take, and refused to permit him to redeem the land. The complainant, by his bill, offers to pay any other amount necessary to a redemption, in the event the $85 is found to be insufficient.
On these facts, which must be taken as true it is clear to us that the bill contains equity to enforce complainant’s statutory right of redemption. — Section 3505, 3506, 3507, Code 1896. It may be said that -the complainant should have tendered the $150, the consideration expressed in the deed executed by respondent to himself as purchasr at the foreclosure sale; that this sum is the purchase money which was necessary to be tendered to effectuate the redemption under section 3507 of the Code of 1896, notwithstanding the difference between this sum and the amount due upon the mortgage debt has never been paid to the mortgagor. It is true that section recluiros the debtor to pay or tender to the purchaser the purchase money, with 10 per cent, per annum thereon and all other lawful charges; but the purchase money, when the mortgagee, as here, purchases at his own sale, is the amount due upon the mortgage indebtedness, and not such as he may have bid in excess of that amount. Suppose the mortgage debt is $100, and the mortgagee at the sale should bid $1,000, to require the mortgagor (debtor) to pay the $1,000 and 10 per cent, per annum thereon would oftentimes absolutely defeat his right to redeem. The $900 in excess of the $100, if the mortgagee is bound by his bid, would belong to the mortgagor, and it would be wholly inequitable and unconscionable to require the mortgagor to pay the mortgagee money which he has in his hands which belongs to the former. *168Of course, where the purchase is by a third party, he must- pay the purchase money to the mortgagee, who must account to the mortgagor for any excess of the mortgage indebtedness. In the latter case the mortgagor must, of course, pay to the purchaser the- amount of the purchase money paid by him.
The- decree dismissing the bill on motion for want of equity must be reversed, and one will be here entered overruling the motion.
Reversed and rendered.
Haralson, Simpson, Anderson, and Denson, JJ., concur.